


Exhibit 10.21

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:

 

·                  Your name:  [

]

 

 

·                  Total number of Shares purchasable upon exercise of the Stock
Option awarded:  [

]

 

 

·                  Exercise Price:  US$[        ] per Share

 

 

 

·                  Date of Grant:  [

]

 

 

·                  Expiration Date:  [

]

 

 

·                  Grant ID:  [

]

 

·                  Your Award of the Stock Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A;

 

·                  the Appendix attached hereto as Exhibit B, which may include
special terms and conditions relating to your country of work and/or residence
(the “Appendix”); and

 

·                  the Company’s 2014 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided pursuant
to the Stock Option Award Terms attached hereto as Exhibit A, as supplemented,
modified, or replaced by the special terms and conditions, if any, set forth
under your country of work and/or residence in the Appendix attached hereto as
Exhibit B (together, the “Award Terms”), the Stock Option awarded to you shall
vest and become exercisable as follows, provided you remain continuously
employed by the Company or one of its Subsidiaries through the applicable
vesting date:

 

Date of Vesting

 

No. of Shares Vesting at
Vesting Date

[                                        ]

 

[                  ]

[                                        ]

 

[                  ]

[                                        ]

 

[                  ]

 

·                  Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 

--------------------------------------------------------------------------------



 

·                  Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

·                  The Stock Option is not intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.

 

·                  Any capitalized term used but not otherwise defined herein
shall have the meaning ascribed to such term in the Award Terms.

 

·                  By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of Stock
Option Award and the Award Terms.

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

Brian Stolz

 

Chief People Officer

 

 

 

Date:

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

[Name of Holder]

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

1.                                      Definitions.

 

(a)                                 For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement, service contract or offer letter between the Holder and any entity in
the Company Group in effect at the time of the determination or (ii) if the
Holder is not then party to any agreement or offer letter with any entity in the
Company Group or any such agreement or offer letter does not contain a
definition of “cause,” shall mean a good faith determination by the Company that
the Holder (A) engaged in misconduct or gross negligence in the performance of
his or her duties or willfully and continuously failed or refused to perform any
duties reasonably requested in the course of his or her employment; (B) engaged
in fraud, dishonesty, or any other conduct that causes, or has the potential to
cause, harm to any entity in the Company Group, including its business
reputation or financial condition; (C) violated any lawful directives or
policies of the Company Group or any applicable laws, rules or regulations;
(D) materially breached his or her employment agreement, service contract,
proprietary information agreement or confidentiality agreement with any entity
in the Company Group; (E) was convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (F) breached his or
her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its Subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” shall mean (i) the Holder is receiving benefits under any long-term
disability plan of the Company Group then in effect or (ii) if the Holder is an
employee who works and/or resides in the U.S. and is then party to an agreement
or offer letter with any entity in the Company Group which contains a definition
of “disability” or otherwise provides a method for determining whether the
Holder is disabled, shall have the meaning given to such

 

Global Option Grant Award Agreement

 

--------------------------------------------------------------------------------



 

term in, or otherwise be determined in accordance with, such employment
agreement or offer letter.

 

“Employer” means the Subsidiary of the Company which employs the Holder.

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Exercise Rules and Regulations” means (i) (A) for employees who work and/or
reside in the U.S., the Securities Act or any comparable U.S. federal securities
law and all applicable state securities laws, and (B) for employees who work
and/or reside outside the U.S., any laws applicable to the Holder which subject
him or her to insider trading restrictions and/or market abuse laws or otherwise
affect his or her ability to accept, acquire, sell, attempt to sell or otherwise
dispose of Common Shares, rights to Common Shares (e.g., Stock Options) or
rights linked to the value of Common Shares during such times as he or she is
considered to have “inside information” regarding the Company, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Grant Notice” means the Notice of Stock Option Award to which the Award Terms
are attached.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.

 

“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Shares” means the Common Shares purchasable upon exercise of the Stock Option.

 

“U.S.” means the United States of America.

 

“Withholding Taxes” means any taxes, including, but not limited to, income tax,
social insurance (e.g., U.S. social security and Medicare), payroll tax, state
and local income

 

A-2

--------------------------------------------------------------------------------



 

taxes, fringe benefits tax, and payment on account, required or permitted under
any applicable law to be withheld from amounts otherwise payable to the Holder.

 

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                      Expiration.  The Stock Option shall
expire on the Expiration Date and, after such expiration, shall no longer be
exercisable.

 

3.                                      Vesting and Exercise.

 

(a)                                 Vesting Schedule.  Except as otherwise set
forth in these Award Terms, the Stock Option shall vest, and thereupon become
exercisable, in accordance with the “Schedule for Vesting” set forth on the
Grant Notice.

 

(b)                                 Exercisable Only by the Holder.  Except as
otherwise permitted under the Plan or Section 11 hereof, the Stock Option may be
exercised during the Holder’s lifetime only by the Holder or, in the event of
the Holder’s legal incapacity to do so, by the Holder’s guardian or legal
representative acting on behalf of the Holder in a fiduciary capacity under
court supervision and/or applicable law.

 

(c)                                  Procedure for Exercise.  The Stock Option
may be exercised by the Holder as to all or any of the Shares as to which the
Stock Option has vested (i) by following the procedures for exercise established
by the Equity Account Administrator and posted on the Equity Account
Administrator’s website from time to time or (ii) with the Company’s consent, by
giving the Company written notice of exercise, in such form as may be prescribed
by the Company from time to time, specifying the number of Shares to be
purchased.

 

(d)                                 Payment of Exercise Price.  To be valid, any
exercise of the Stock Option must be accompanied by full payment of the
aggregate Exercise Price of the Shares being purchased.  The Company shall
determine the method or methods the Holder may use to make such payment, which
may include any of the following: (i) by bank check or certified check or wire
transfer of immediately available funds, (ii) if securities of the Company of
the same class as the Shares are then traded or quoted on a national securities
exchange, the Nasdaq Stock Market, Inc. or a national quotation system sponsored
by the National Association of Securities Dealers, Inc., through the delivery of
irrevocable written instructions, in a form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate Exercise Price of the Shares being
purchased, (iii) through the withholding of Shares otherwise deliverable upon
exercise, (iv) for U.S. taxpayers only, by tendering previously owned shares
(valued at their Market Value per Share as of the date of tender), or (v) any
combination of (i), (ii), (iii) or (for U.S. employees only) (iv) above or any
other manner permitted pursuant to the Plan.

 

(e)                                  No Fractional Shares.  In no event may the
Stock Option be exercised for a fraction of a Share.

 

(f)                                   No Adjustment for Dividends or Other
Rights.  No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date as of which

 

A-3

--------------------------------------------------------------------------------



 

the issuance or transfer of Shares to the person entitled thereto has been
evidenced on the books and records of the Company pursuant to clause (ii) of
Section 3(g) hereof following exercise of the Stock Option.

 

(g)                                  Issuance and Delivery of Shares.  As soon
as practicable (and, in any event, within 30 days) after the valid exercise of
the Stock Option, the Company shall (i) effect the issuance or transfer of the
Shares purchased upon such exercise, (ii) cause the issuance or transfer of such
Shares to be evidenced on the books and records of the Company, and (iii) cause
such Shares to be delivered to a Company-Sponsored Equity Account in the name of
the person entitled to such Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Shares are subject to a legend as set forth in Section 14
hereof, the Company shall instead cause a certificate evidencing such Shares and
bearing such legend to be delivered to the person entitled thereto.

 

(h)                                 Partial Exercise.  If the Stock Option shall
have been exercised with respect to less than all of the Shares purchasable upon
exercise of the Stock Option, the Company shall make a notation in its books and
records to reflect the partial exercise of the Stock Option and the number of
Shares that thereafter remain available for purchase upon exercise of the Stock
Option.

 

4.                                      Termination of Employment.

 

(a)                                 Cause.  Unless the Committee determines
otherwise, in the event that (a) the Holder’s employment is terminated by any
entity in the Company Group for Cause or (b) if the Holder terminates his or her
employment with the Company Group in breach of an employment agreement with any
entity in the Company Group, as of the date of such termination of employment
the Stock Option shall (i) cease to vest, if not then fully vested, (ii) no
longer be exercisable, whether or not vested, and (iii) be immediately
cancelled.

 

(b)                                 Death or Disability. Unless the Committee
determines otherwise, in the event that the Holder dies while employed by any
entity in the Company Group or the Holder’s employment with any entity in the
Company Group is terminated due to the Holder’s Disability, the Stock Option
shall (i) cease to vest as of the date of the Holder’s death or the first date
of the Holder’s Disability (as determined by the Committee), as the case may be,
and (ii) to the extent vested as of the date of the Holder’s death or the first
date of the Holder’s Disability, as the case may be, remain exercisable in
accordance with these Award Terms until the earlier of (A) the first anniversary
of the date of the Holder’s death or termination of employment, as the case may
be, and (B) the Expiration Date, after which the Stock Option shall no longer be
exercisable and shall be immediately cancelled.  To the extent not vested as of
the date of the Holder’s death or the first date of the Holder’s Disability, as
the case may be, the Stock Option shall be immediately cancelled and shall no
longer be exercisable.

 

(c)                                  Other.  Unless the Committee determines
otherwise, in the event that the Holder’s employment is terminated for any
reason not addressed by Section 4(a) or 4(b) hereof, the Stock Option shall
(i) cease to vest as of the date of such termination of employment and (ii) to
the extent vested as of the date of such termination of employment, be
exercisable in accordance with these Award Terms until the earlier of (A) (i) in
the case of a termination by the Holder, the 30th day after the date of such
termination of employment or (ii) in the case of a termination by the Company
Group, the 90th day after the date of such termination of

 

A-4

--------------------------------------------------------------------------------



 

employment (or, in either case, if the Holder is prohibited from exercising the
Stock Option during some or all of the 30-day or 90-day period, as the case may
be, following such termination date because such exercise would not be in
compliance with the Exercise Rules and Regulations, whatever later date may be
determined in accordance with a Committee-approved policy) and (B) the
Expiration Date, after which the Stock Option shall no longer be exercisable and
shall be immediately cancelled.  To the extent not vested as of the date of such
termination of service, the Stock Option shall be immediately cancelled and
shall no longer be exercisable.

 

5.                                      Tax Withholding.

 

(a)                                 Regardless of any action the Company or the
Employer takes with respect to any Withholding Taxes related to the Holder’s
participation in the Plan and legally applicable to the Holder, the Holder
acknowledges that the ultimate liability for all Withholding Taxes is and
remains the Holder’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer.  The Holder further acknowledges that
the Company and/or the Employer (A) make no representations or undertakings
regarding the treatment of any Withholding Taxes in connection with any aspect
of the Stock Option, including, without limitation, the grant, vesting or
exercise of the Stock Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (B) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Stock Option to reduce or eliminate the Holder’s liability for Withholding Taxes
or achieve any particular tax result.  Further, if the Holder is subject to tax
in more than one jurisdiction, the Holder acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Withholding Taxes in more than one jurisdiction.  The Company shall
have no obligation to deliver any Shares upon exercise of the Stock Option
unless and until all Withholding Taxes contemplated by this Section 5 have been
satisfied.

 

(b)                                 The Company shall determine the method or
methods the Holder may use to satisfy any Withholding Taxes resulting from the
exercise (in whole or in part) of the Stock Option, the issuance or transfer of
any Shares upon exercise of the Stock Option or otherwise in connection with the
Award at the time such Withholding Taxes become due, which may include any of
the following: (i) by delivery to the Company of a bank check or certified check
or wire transfer of immediately available funds; (ii) if securities of the
Company of the same class as the Shares are then traded or quoted on a national
securities exchange, the Nasdaq Stock Market, Inc. or a national quotation
system sponsored by the National Association of Securities Dealers, Inc.,
through the delivery of irrevocable written instructions, in a form acceptable
to the Company, to the Equity Account Administrator (or, with the Company’s
consent, such other brokerage firm as may be requested by the person exercising
the Stock Option) to sell some or all of the Shares being purchased upon such
exercise and to thereafter deliver promptly to the Company from the proceeds of
such sale an amount in cash equal to the aggregate amount of such Withholding
Taxes; (iii) through the withholding of Shares otherwise deliverable upon
exercise; or (iv) by any combination of (i), (ii) or (iii) above.  Further, any
entity in the Company Group shall have the right to require the Holder to
satisfy any Withholding Taxes contemplated by this Section 5 by any of the
aforementioned methods or by withholding from the Holder’s wages or other cash
compensation.

 

(c)                                  The Company Group may withhold or account
for Withholding Taxes contemplated by this Section 5 by reference to applicable
withholding rates, including minimum or maximum applicable statutory rates in
the Holder’s jurisdiction(s) of employment and/or

 

A-5

--------------------------------------------------------------------------------



 

residency,, and if the Company Group withholds more than the amount necessary to
satisfy the liability, the Holder may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent Shares.  If the
obligation for Withholding Taxes is satisfied by withholding in Shares, for tax
purposes the Holder will be deemed to have been issued the full number of
Shares, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Withholding Taxes.  No fractional Shares will be withheld
or issued pursuant to the exercise of the Stock Option and the issuance of
Withholding Taxes thereunder.

 

6.                                      Deemed Agreement.  By accepting the
Award, the Holder is deemed to be bound by the terms and conditions set forth in
the Plan, the Grant Notice and these Award Terms.

 

7.                                      Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon exercise of the Stock
Option such number of Common Shares as shall be required for issuance or
delivery upon exercise thereof.

 

8.                                      Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of the Holder taken as a whole without the Holder’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 9 hereof)
affecting any entity in the Company Group or any of the Company’s other
affiliates or the financial statements of any entity in the Company Group or any
of the Company’s other affiliates, (ii) in response to changes in applicable
laws, regulations or accounting principles and interpretations thereof, or
(iii) to prevent the Award from becoming subject to Section 409A.

 

9.                                      Adjustments.  Notwithstanding anything
to the contrary contained herein, pursuant to Section 12 of the Plan, the
Committee will make or provide for such adjustments to the Award as are
equitably required to prevent dilution or enlargement of the rights of the
Holder that otherwise would result from (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any change of control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, or issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing.  Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for the Award such alternative consideration (including, without
limitation, cash), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Award.

 

A-6

--------------------------------------------------------------------------------



 

10.                               Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Stock Option may not be
exercised, and the Stock Option and Shares purchasable upon exercise of the
Stock Option may not be purchased, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with all Exercise Rules and Regulations.  The
Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of the Stock Option or Shares with the
U.S. Securities and Exchange Commission, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance.  The Holder shall make such representations and
furnish such information as may be appropriate to permit the Company, in light
of the then existence or non-existence of an effective registration statement
under the Securities Act, relating to the Stock Option or Shares, to issue or
transfer the Stock Option or Shares in compliance with the provisions of that or
any comparable federal securities law and all applicable state securities laws. 
The Company shall have the right, but not the obligation, to register the
issuance or resale of the Stock Option or Shares under the Securities Act or any
comparable federal securities law or applicable state securities law.

 

11.                               Transferability.  Subject to the terms of the
Plan, and only with the Company’s consent, the Holder may transfer all or part
of the Stock Option for estate planning purposes or pursuant to a domestic
relations order (or a comparable order under applicable local law); provided,
however, that any transferee shall be bound by all of the terms and conditions
of the Plan, the Grant Notice and these Award Terms and shall execute an
agreement in form and substance satisfactory to the Company in connection with
such transfer; and provided further that the Holder will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms. 
Except as otherwise permitted under the Plan or this Section 11, the Stock
Option shall not be transferable by the Holder other than by will or the laws of
descent and distribution.

 

12.                               Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.

 

(a)                                 The Holder is responsible for complying with
(i) any federal, state, and local tax, social insurance, national insurance
contributions, payroll tax, payment on account or other tax liabilities
applicable to the Holder in connection with the Award and (ii) all Exercise
Rules and Regulations.

 

(b)                                 The Award is subject to the terms and
conditions of any policy requiring or permitting the Company to recover any
gains realized by the Holder in connection with the Award, including, without
limitation, the Policy on Recoupment of Performance-Based Compensation Related
to Certain Financial Restatements.

 

(c)                                  [The Award is subject to the terms and
conditions of the Executive Stock Ownership Guidelines and the limitations
contained therein on the ability of the Holder to transfer any Common
Shares.](1)

 

--------------------------------------------------------------------------------

(1)  Include in agreements memorializing awards to executive officers to which
the Executive Stock Ownership Guidelines apply.

 

A-7

--------------------------------------------------------------------------------

 

13.                               Section 409A.  As the Exercise Price is equal
to the fair market value of a Share on the Date of Grant, payments contemplated
with respect to the Award are intended to be exempt from Section 409A, and all
provisions of the Plan, the Grant Notice and these Award Terms shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  Notwithstanding the foregoing,
(a) nothing in the Plan, the Grant Notice and these Award Terms shall guarantee
that the Award is not subject to taxes or penalties under Section 409A and
(b) if any provision of the Plan, the Grant Notice or these Award Terms would,
in the reasonable, good faith judgment of the Company, result or likely result
in the imposition on the Holder or any other person of taxes, interest or
penalties under Section 409A, the Committee may, in its sole discretion, modify
the terms of the Plan, the Grant Notice or these Award Terms, without the
consent of the Holder, in the manner that the Committee may reasonably and in
good faith determine to be necessary or advisable to avoid the imposition of
such taxes, interest or penalties; provided, however, that this Section 13 does
not create an obligation on the part of the Committee or the Company to make any
such modification, and in no event shall the Company be liable for the payment
of or gross up in connection with any taxes, interest or penalties owed by the
Holder pursuant to Section 409A.

 

14.                               Legend.  The Company may, if determined by it
based on the advice of counsel to be appropriate, cause any certificate
evidencing Shares to bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

15.                               No Right to Employment.  Nothing contained in
the Grant Notice or these Award Terms shall create a right to employment with
the Employer or any other entity in the Company Group and shall not interfere
with the ability of the Employer to retire, request the resignation of or
terminate the Holder’s employment or service relationship at any time.

 

16.                               No Rights as Stockholder.  No holder of the
Stock Option shall, by virtue of the Grant Notice or these Award Terms, be
entitled to any right of a stockholder of the Company, either at law or in
equity, and the rights of any such holder are limited to those expressed, and
are not enforceable against the Company except to the extent set forth, in the
Plan, the Grant Notice or these Award Terms.

 

17.                               Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

18.                               Venue and Governing Law.

 

(a)                                 For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of the Stock Option or these Award Terms, the parties submit and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Los Angeles County,
California, or

 

A-8

--------------------------------------------------------------------------------



 

the federal courts of the United States for the Central District of California
and no other courts, regardless of where the grant of the Stock Option is made
and/or to be performed.

 

(b)                                 To the extent that U.S. federal law does not
otherwise control, the validity, interpretation, performance and enforcement of
the Grant Notice and these Award Terms shall be governed by the laws of the
State of Delaware, without giving effect to principles of conflicts of laws
thereof.

 

19.                               Successors and Assigns.  The provisions of the
Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Holder and, to the
extent applicable, the Holder’s permitted assigns under Section 3(b) hereof and
the Holder’s estate or beneficiaries as determined by will or the laws of
descent and distribution.

 

20.                               Delivery of Notices and Other Documents.

 

(a)                                 Any notice or other document which the
Holder may be required or permitted to deliver to the Company pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, U.S.A., Attn: Stock Plan Administration, or such other
address as the Company by notice to the Holder may designate in writing from
time to time.  Notices shall be effective upon delivery.

 

(b)                                 Any notice or other document which the
Company may be required or permitted to deliver to the Holder pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Holder at the address shown on any employment agreement,
service contract or offer letter between the Holder and any entity in the
Company Group in effect at the time, or such other address as the Holder by
notice to the Company may designate in writing from time to time.  The Company
may also, in its sole discretion, deliver any such document to the Holder
electronically via an e-mail to the Holder at his or her Company-provided email
address or through a notice delivered to such e-mail address that such document
is available on a website established and maintained on behalf of the Company or
a third party designated by the Company, including, without limitation, the
Equity Account Administrator.  Notices shall be effective upon delivery.

 

21.                               Conflict with Plan.  In the event of any
conflict between the terms the Grant Notice or these Award Terms and the terms
of the Plan, the terms of the Plan shall control.

 

22.                               Appendix.  Notwithstanding anything to the
contrary contained herein, the Stock Option shall be subject to any special
terms and conditions set forth in the Appendix for the Holder’s country of work
and/or residence, which constitute a part of these Award Terms.  Moreover, if
the Holder relocates his or her work and/or residence to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Holder, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable in order to comply with
applicable local law or facilitate the administration of the Plan.

 

A-9

--------------------------------------------------------------------------------



 

23.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Holder’s participation in
the Plan, on the Stock Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable local law or facilitate the administration of the Plan, and to
require the Holder to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

24.                               Waiver.  The Holder acknowledges that a waiver
by the Company of a breach of any provision of these Award Terms shall not
operate or be construed as a waiver of any other provision of these Award Terms,
or of any subsequent breach by the Holder or any other holder of an equity award
from the Company.

 

A-10

--------------------------------------------------------------------------------



 

EXHIBIT B

 

APPENDIX

 

TO

 

ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

ADDITIONAL TERMS AND CONDITIONS BY COUNTRY

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Plan or the Award Terms, as the case may be.

 

TERMS AND CONDITIONS

 

This Appendix includes special terms and conditions applicable to Holders who
work and/or reside in the countries covered by the Appendix.  These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Award Terms.

 

If the Holder is a citizen or resident of a country other than the one in which
he or she is currently residing and/or working, transferred or transfers
employment and/or residency after the Stock Option was granted or is considered
a resident of another country for local law purposes (i.e., the Holder is a
“mobile employee”), the Company shall have the sole discretion to determine to
what extent the special terms and conditions shall apply to the Holder.

 

NOTIFICATIONS

 

This Appendix also includes notifications relating to exchange control and other
issues of which the Holder should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the countries to which this Appendix
refers as of October 2018.  Such laws are often complex and change frequently. 
As a result, the Company strongly recommends that the Holder not rely on the
notifications herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time Shares are purchased upon exercise of the Stock Option or
Shares purchased under the Plan are sold.

 

In addition, the notifications are general in nature and may not apply to the
particular situation of the Holder, and the Company is not in a position to
assure the Holder of any particular result.  Accordingly, each Holder should
seek appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.  Finally, if the Holder is a mobile
employee, the information contained herein may not be applicable to the Holder
in the same manner.

 

--------------------------------------------------------------------------------



 

GENERAL PROVISIONS APPLICABLE TO ALL HOLDERS WHO WORK AND/OR RESIDE OUTSIDE THE
U.S.

 

Nature of Grant.  By accepting the Stock Option, the Holder acknowledges,
understands, and agrees that:

 

(1)         the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan
and/or these Award Terms;

 

(2)         the grant of the Stock Option is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of rights to purchase Common Shares, or benefits in lieu of grants of
rights to purchase Common Shares, even if grants of rights to purchase Common
Shares have been granted in the past;

 

(3)         all decisions with respect to future grants of rights to purchase
Common Shares, if any, will be at the sole discretion of the Company;

 

(4)         the Holder’s participation in the Plan is voluntary;

 

(5)         the grant of the Stock Option and any Shares acquired under the Plan
and the income in respect of and the value of the same are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which are outside the scope of the
employment agreement or service contract between the Holder and the Company, the
Employer or any other entity in the Company Group, if any;

 

(6)         the Stock Option and any Shares acquired under the Plan and the
income in respect of and the value of the same are not intended to replace any
pension rights or compensation;

 

(7)         the Stock Option and any Shares acquired under the Plan, and the
income in respect of and the value of the same, are not part of normal or
expected compensation or salary for any purpose, including, without limitation,
the calculation of any severance, resignation, termination, redundancy,
dismissal, end of service payment, bonus, long-service award, leave-related
payment, holiday pay, pension or retirement or welfare benefit or similar
payments;

 

(8)         the Stock Option grant and the Holder’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company and, furthermore, the Stock Option grant will not
be interpreted to form an employment agreement or service contract or
relationship with any other company in the Company Group;

 

(9)               the future value of the underlying Shares is unknown and
cannot be predicted with certainty;

 

B-2

--------------------------------------------------------------------------------



 

(10)        if the underlying Shares do not increase in value, the Stock Option
will have no value;

 

(11)        if the Holder exercises the Stock Option and obtains Shares, the
value of those Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price;

 

(12)        unless otherwise agreed with the Company, the Stock Option and the
Shares subject to the Stock Option, and the income and value of same, are not
granted as consideration for, or in connection with, the service the Holder may
provide as a director of any entity of Company Group;

 

(13)        no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Option resulting from termination of the Holder’s
continuous service with the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction in which the Holder is employed or the terms of the employment
agreement or service contract between the Holder and the Company, the Employer
or any other entity in the Company Group, if any);

 

(14)        unless the Committee determines otherwise, in the event of the
termination of the Holder’s continuous service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction in which the Holder is employed or the terms
of the employment agreement or service contract between the Holder and the
Company, the Employer or any other entity in the Company Group, if any), the
Holder’s right to receive or vest in the Stock Option under the Plan, if any,
will terminate effective as of the date that the Holder is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of the termination of
the Holder’s continuous service (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction in which the Holder is employed or the terms of the Holder’s
employment agreement or service contract, if any), the Holder’s right to
exercise the Stock Option after termination of the Holder’s continuous service,
if any, will be measured by the date of termination of the Holder’s active
employment and will not be extended by any notice period mandated under local
law; the Committee shall have the exclusive discretion to determine when the
Holder is no longer actively employed for purposes of the Holder’s Stock Option
grant (including whether the Holder may still be considered actively employed
while on a leave of absence);

 

(15)        the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Holder’s participation
in the Plan, or the Holder’s acquisition or sale of the underlying Shares;

 

B-3

--------------------------------------------------------------------------------



 

(16)        the Holder should consult with the Holder’s own personal tax, legal
and financial advisors regarding the Holder’s participation in the Plan before
taking any action related to the Plan;

 

(17)        unless otherwise provided in the Plan or by the Company in its
discretion, the Stock Option and the benefits evidenced by these Award Terms do
not create any entitlement to have the Stock Option or any such benefits
transferred to, or assumed by, another company, nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and

 

(18)        neither the Company, the Employer nor any other entity in the
Company Group shall be liable for any foreign exchange rate fluctuation between
the Holder’s local currency and the United States Dollar that may affect the
value of the Stock Option or of any amounts due to the Holder pursuant to the
exercise of the Stock Option or the subsequent sale of any Shares acquired upon
exercise.

 

Foreign Asset/Account Reporting Requirements.  The Holder acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect the Holder’s ability to acquire or hold Shares acquired under the
Plan or cash received from participating in the Plan (including from any
dividends paid on Shares acquired under the Plan) in a brokerage or bank account
outside the Holder’s country of work and/or residence.  The Holder may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country.  The Holder also may be required to
repatriate sale proceeds or other funds received as a result of the Holder’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt.  The Holder acknowledges that it is
his or her responsibility to be compliant with such regulations, and the Holder
is advised to consult his or her personal legal advisor for any details.

 

Language.  The Holder acknowledges that he or she is sufficiently proficient in
English, or has consulted with an advisor who is sufficiently proficient in
English, to understand the terms and conditions of these Award Terms. 
Furthermore, if the Grant Notice, these Award Terms or any other document
related to the Plan has been translated into a language other than English and
the meaning of the translated version is different than the English version
then, by accepting the Award, the Holder acknowledges that the English version
will control.

 

DATA PRIVACY INFORMATION AND CONSENT

 

The following provision applies to Holders who work and/or reside outside the
European Union/European Economic Area.

 

Data Collection and Usage.  The Holder hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Holder’s personal data as described in the Grant Notice and these Award
Terms by and among, as applicable, the Employer or any other entity in the
Company Group for the exclusive purpose of implementing, administering and
managing the Holder’s participation in the Plan.

 

B-4

--------------------------------------------------------------------------------



 

Data Processing.  The Holder understands that the Company and the Employer may
hold certain personal information about the Holder, including, without
limitation, the Holder’s name, home address, email address and telephone number,
date of birth, social insurance, passport or other identification number,
salary, nationality, job title, any directorships held in any entity in the
Company Group, any Shares owned, details of all options or any other entitlement
to Shares or equivalent benefits awarded, canceled, purchased, exercised,
vested, unvested or outstanding in the Holder’s favor (the “Data”), for the
purpose of implementing, administering and managing the Plan.

 

Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. 
The Holder understands that the Data will be transferred to the Equity Account
Administrator, which is assisting the Company with the implementation,
administration and management of the Plan.  The Holder understands that the
recipients of the Data may be located in the Holder’s country of work and/or
residence, or elsewhere, and that any recipient’s country may have different
data privacy laws and protections than the Holder’s country of work and/or
residence.  The Holder understands that the Holder may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Holder’s local human resources representative.  The Holder authorizes the
Company, the Equity Account Administrator and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering and managing the Holder’s participation in the Plan.  The Holder
understands that Data will be held only as long as is necessary to implement,
administer and manage the Holder’s participation in the Plan.  The Holder
understands that the Holder may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Holder’s local human resources
representative.  Further, the Holder understands that he or she is providing the
consents herein on a purely voluntary basis.  If the Holder does not consent, or
if the Holder later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing the Holder’s consent is that the Company would not be
able to grant the Holder Stock Options or other equity awards or administer or
maintain such awards.  Therefore, the Holder understands that refusal or
withdrawal of consent may affect the Holder’s ability to participate in the
Plan.  For more information on the consequences of the Holder’s refusal to
consent or withdrawal of consent, the Holder understands that the Holder may
contact the Holder’s local human resources representative.

 

The following provision applies to Holders who work and/or reside in the
European Union/European Economic Area.

 

Data Collection and Usage.  Pursuant to applicable data protection laws, the
Holder is hereby notified that the Company collects, processes, uses and
transfers certain personally-identifiable information about the Holder for the
exclusive legitimate purpose of granting Stock Options and implementing,
administering and managing the Holder’s participation in the Plan.  Specifics of
the data processing are described below.

 

B-5

--------------------------------------------------------------------------------



 

Controller.  The Company is the controller responsible for the processing of the
Holder’s personal data in connection with the Plan.

 

Personal Data Subject to Processing.  The Company collects, processes and uses
the following types of personal data about the Holder: name, home address and
telephone number, email address, date of birth, social insurance, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in any entity in the Company Group,
details of all Stock Options or any other entitlement to Shares awarded,
canceled, settled, vested, unvested or outstanding in the Holder’s favor, which
the Company receives from the Holder or the Employer (“Personal Data”).

 

Purposes and Legal Bases of Processing.  The Company processes the Personal Data
for the purpose of performing its contractual obligations under the Award Terms,
granting Stock Options, implementing, administering and managing the Holder’s
participation in the Plan and facilitating compliance with applicable tax and
securities law.  The legal basis for the processing of the Personal Data by the
Company and the third-party service providers described below is the necessity
of the data processing for the Company to perform its contractual obligations
under the Award Terms and for the Company’s legitimate business interests of
managing the Plan and generally administering employee equity awards.

 

Stock Plan Administration Service Providers.  The Company transfers Personal
Data to the Equity Account Administrator, an independent stock plan
administrator with operations, relevant to the Company, in the United States,
which assists the Company with the implementation, administration and management
of the Plan.  In the future, the Company may select a different service provider
and may share Personal Data with such service providers.  The Holder will be
asked to agree on separate terms and data processing practices with the service
provider, which is a condition of the Holder’s ability to participate in the
Plan.  The Holder’s Personal Data will only be accessible by those individuals
requiring access to it for purposes of implementing, administering and operating
the Holder’s participation in the Plan.  The Holder understands that the Holder
may request a list with the names and addresses of any potential recipients of
Personal Data by contacting the Holder’s local human resources representative.

 

International Data Transfers.  The Company and its service providers, including,
without limitation, the Equity Account Administrator, operate, relevant to the
Company, in the United States, which means that it will be necessary for
Personal Data to be transferred to, and processed in, the United States.  The
Holder understands and acknowledges that the United States is not subject to an
unlimited adequacy finding by the European Commission and that the Holder’s
Personal Data may not have an equivalent level of protection as compared to the
Holder’s country of work and/or residence.  To provide appropriate safeguards
for the protection of the Holder’s Personal Data, the Personal Data is
transferred to the Company based on data transfer and processing agreements
implementing the EU Standard Contractual Clauses.  The Holder may request a copy
of the safeguards used to protect his or her Personal Data by contacting the
Company at: employeeprivacy@activision.com.

 

Data Retention.  The Company will use the Personal Data only as long as
necessary to implement, administer and manage the Holder’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
tax and securities laws.  When the

 

B-6

--------------------------------------------------------------------------------



 

Company no longer needs the Personal Data, the Company will remove it from its
systems.  If the Company keeps data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis would be relevant laws or
regulations.

 

Data Subject Rights.  To the extent provided by law, the Holder has the right to
(i) inquire whether and what kind of Personal Data the Company holds about the
Holder and how it is processed, and to access or request copies of such Personal
Data, (ii) request the correction or supplementation of Personal Data that is
inaccurate, incomplete or out-of-date in light of the purposes underlying the
processing, (iii) obtain the erasure of Personal Data no longer necessary for
the purposes underlying the processing or processed in non-compliance with
applicable legal requirements, (iv) request the Company to restrict the
processing of Personal Data in certain situations where the Holder feels its
processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, (vi) request portability
of Personal Data that the Holder has actively or passively provided to the
Company, where the processing of such Personal Data is based on consent or a
contractual agreement with the Holder and is carried out by automated means, or
(vii) lodge a complaint with the competent local data protection authority.  To
receive additional information regarding the Holder’s rights, raise any other
questions regarding the practices described in the Award Terms or to exercise
his or her rights, the Holder should contact the Company at:
employeeprivacy@activision.com.

 

Contractual Requirement.  The Holder’s provision of Personal Data and its
processing as described above is a contractual requirement and a condition to
the Holder’s ability to participate in the Plan.  The Holder understands that,
as a consequence of the Holder’s refusing to provide Personal Data, the Company
may not be able to allow the Holder to participate in the Plan, grant Stock
Options to the Holder or administer or maintain such Stock Options.  However,
the Holder’s participation in the Plan and his or her acceptance of the Award
Terms are purely voluntary.  While the Holder will not receive Stock Options if
he or she decides against participating in the Plan or providing Personal Data
as described above, the Holder’s career and salary will not be affected in any
way.  For more information on the consequences of the refusal to provide
Personal Data, the Holder may contact the Company at:
employeeprivacy@activision.com.

 

B-7

--------------------------------------------------------------------------------

 

APPENDIX FOR ARGENTINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The Stock Option and any Shares acquired upon
exercise are offered as a private transaction.  This offering is not subject to
supervision by any Argentine governmental authority.

 

Exchange Control Notification.  Depending upon the method of exercise chosen for
the Stock Option, the Holder may be subject to restrictions with respect to the
purchase and/or transfer of U.S. dollars pursuant to Argentine currency exchange
regulations. The Company reserves the right to restrict the methods of exercise
if required under Argentine laws.

 

The Holder is solely responsible for complying with the exchange control
rules that may apply in connection with the Holder’s participation in the Plan
and/or transfer of proceeds into Argentina.  Prior to transferring proceeds into
Argentina, the Holder should consult his or her local bank and/or exchange
control advisor to confirm the exchange control rules and required
documentation.

 

Foreign Asset/Account Reporting Notification. The Holder must report holdings of
any equity interest in a foreign company (e.g., Shares acquired under the Plan)
on his or her annual tax return each year.

 

B-8

--------------------------------------------------------------------------------



 

APPENDIX FOR AUSTRALIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  If the Holder exercises the Stock Option and
subsequently offers the Shares purchased upon exercise for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law and the Holder should obtain legal advice
regarding any applicable disclosure obligations prior to making any such offer.

 

Exchange Control Notification.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and all international fund transfers.  The
Australian bank assisting with the transaction will file the report for the
Holder.  If there is no Australian bank involved in the transfer, the Holder
will be required to file the report him/herself.

 

Tax Information.  The Plan is a plan to which subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions therein).

 

B-9

--------------------------------------------------------------------------------



 

APPENDIX FOR BRAZIL

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Compliance with Law.  By accepting the Stock Option, the Holder acknowledges
that he or she agrees to comply with applicable Brazilian laws and to pay any
and all applicable taxes associated with the Holder’s participation in the Plan,
including the exercise of the Stock Option, the receipt of any dividends, and
the sale of Shares acquired under the Plan.

 

Nature of Company Stock Option Grants.  By accepting the Stock Option, the
Holder agrees that (1) he or she is making an investment decision, (2) the
Shares will be issued to the Holder only if the vesting conditions are met and
any necessary services are rendered by the Holder over the vesting period and
(3) the value of the underlying Shares is not fixed and may increase or decrease
in value over time without compensation to the Holder.

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder is resident or domiciled in
Brazil, he or she will be required to submit a declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights equals or exceeds US$100,000.  Assets and rights that
must be reported include any Shares acquired under the Plan.

 

Tax on Financial Transaction (IOF).  Payments to foreign countries (including
the payment of the Exercise Price) and repatriation of funds into Brazil and the
conversion between BRL and US$ associated with such fund transfers may be
subject to the Tax on Financial Transactions.  It is the Holder’s responsibility
to comply with any applicable Tax on Financial Transactions arising from the
Holder’s participation in the Plan.  The Holder should consult with his or her
personal tax advisor for additional details.

 

B-10

--------------------------------------------------------------------------------



 

APPENDIX FOR CANADA

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Form of Payment.  The Holder is prohibited from surrendering Shares that he or
she already owns or attesting to the ownership of Shares to pay the Exercise
Price or any Withholding Taxes in connection with the Stock Option.

 

Termination of Employment.  Notwithstanding anything to the contrary in
Section 4(c) of the Award Terms, unless the Committee determines otherwise, in
the event of the termination of the Holder’s continuous service (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction in which the Holder is employed
or the terms of the Holder’s employment agreement or service contract, if any),
vesting will terminate and the period remaining to exercise the Stock Option
will be measured effective as of the date that is the earliest of: (1) the date
the Holder’s employment or service with the Company Group is terminated, (2) the
date the Holder receives notice of termination of employment or service from the
Employer or any other entity in the Company Group, and (3) the date the
Holder is no longer actively employed or rendering services to the Company
Group, regardless of any notice period or period of pay in lieu of such notice
required under local law(including, but not limited to, statutory law,
regulatory law and/or common law); the Committee shall have the exclusive
discretion to determine when the Holder is no longer actively employed for
purposes of the Stock Option (including whether the Holder may still be
considered actively employed while on a leave of absence).

 

The following provisions will apply to Holders who are residents of Quebec:

 

Language Acknowledgement.  The parties acknowledge that it is their express wish
that the Award Terms, including this Appendix, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de cette annexe, la convention afférente, ainsi que de
tous documents, avis donnés et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement aux présentes.

 

Data Privacy Notice and Consent.  This provision supplements the “Data Privacy
Information and Consent for Holders outside the European Union/European Economic
Area” Section of the Appendix:

 

The Holder hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Holder further authorizes the Company Group,

 

B-11

--------------------------------------------------------------------------------



 

Equity Account Administrator and any other broker(s) designated by the Company
to disclose and discuss the Plan with their respective advisors.  The Holder
further authorizes the Company Group to record such information and to keep such
information in the Holder’s employee file.

 

NOTIFICATIONS

 

Securities Law Notification.  The Holder is permitted to sell Shares acquired
under the Plan through the Equity Account Administrator, provided that the
resale of Shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed.  The Shares
are currently listed on the Nasdaq.

 

Foreign Asset/Account Reporting Notification.  Foreign specified property
(including Shares) held by Canadian residents must be reported annually on
Form T1135 (Foreign Income Verification Statement) if the total value of such
foreign specified property exceeds C$100,000 at any time during the year. 
Foreign specified property includes Shares acquired under the Plan and may
include the Stock Option.  The Stock Option must be reported—generally at a nil
cost—if the C$100,000 cost threshold is exceeded because of other foreign
specified property the Holder holds.  If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares.  The ACB would
normally equal the fair market value of the Shares at exercise, but if the
Holder owns other shares of the Company’s common stock, this ACB may have to be
averaged with the ACB of those other shares.  If due, the form must be filed by
April 30th of the following year.  The Holder should speak with a personal tax
advisor to determine the scope of foreign property that must be considered for
purposes of this requirement.

 

B-12

--------------------------------------------------------------------------------



 

APPENDIX FOR CHINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  The Holder understands, acknowledges and agrees
that certain exchange control restrictions may apply to the Holder’s
participation in the Plan, including to the remittance of funds out of China to
pay the Exercise Price and the remittance into China of any sale proceeds or
dividends paid on Shares acquired under the Plan.  The Holder understands that
it is his or her sole responsibility to comply with applicable exchange control
restrictions in China.

 

B-13

--------------------------------------------------------------------------------



 

APPENDIX FOR DENMARK

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements the “Nature of Grant” Section of
the Appendix:

 

By participating in the Plan, the Holder acknowledges that he or she understands
and agrees that the grant of the Option relates to future services to be
performed and is not a bonus or compensation for past services.

 

NOTIFICATIONS

 

Exchange Control Notification.  The establishment of an account holding Shares
or an account holding cash outside Denmark must be reported to the Danish Tax
Administration.  The form which should be used in this respect may be obtained
from a local bank.  (Please note that these obligations are separate from and in
addition to the securities/tax reporting obligations described below.)

 

Securities/Foreign Asset/Account Reporting Notification.  The Holder must
complete a “Form V” form in connection with the deposit of any securities
(including Shares acquired under the Plan) into a bank or brokerage account
outside of Denmark.  The form is available at the website of the Danish Tax
Authorities.  In connection with filing the Form V with the Danish Tax
Authorities, the broker or bank where the securities are deposited (the
“depositary”) may sign a statement according to which the depositary undertakes
an obligation, without further request each year, to forward information
concerning the Shares on an annual basis to the Danish Tax Authorities. 
However, if the depositary will not agree to sign such a statement, the Holder
is personally responsible for submitting the required information as an
attachment to his or her annual tax return.

 

It is only necessary to submit a Form V form the first time securities are
deposited with a specific depositary outside of Denmark.  However, if the
securities are transferred to a different depositary or if the Holder begins
using a new depositary, a new Form V is required.

 

Generally, the Form V must be submitted by the depositary no later than
February 1 of the year following the calendar year to which the information
relates.  However, if the Holder is responsible for submitting this information,
the Holder must submit the required information as an attachment to his or her
annual tax return, whenever that is due.

 

In addition, if the Holder holds Shares or cash in an account outside Denmark,
he or she is also required to report the existence of such an account to the
Danish Tax by completing a “Form K” form and submitting it to the Danish Tax
Authorities following the opening of the account.  The form is available at the
website of the Danish Tax Authorities.  A separate form must be

 

B-14

--------------------------------------------------------------------------------



 

submitted for each account held outside of Denmark that holds Shares or cash
which are taxable in Denmark.  The Form K requirement is in addition to the
Form V requirement discussed above.  The Holder should consult with his or her
personal legal advisor to ensure compliance with the applicable requirements.

 

If the Holder uses the full cashless method of exercise, whereby upon exercise
of the Stock Option, the Holder immediately sells all of the Shares being
purchased upon such exercise through a brokerage firm acceptable to the Company
and the proceeds of such sale, less an amount in cash equal to the Exercise
Price for the Shares being so purchased, any Withholding Taxes and any brokers’
fees or commissions, are remitted to the Holder, the Holder will not be required
to file a Form V because he or she will not hold any Shares from such exercise
thereafter.  However, if the Holder opens a deposit account with a foreign
broker or bank to hold the remaining cash proceeds of such sale, he or she will
be required to file a Form K, as described above.  These obligations are
separate from and in addition to the obligations described above.

 

B-15

--------------------------------------------------------------------------------



 

APPENDIX FOR FINLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

There are no country-specific provisions.

 

B-16

--------------------------------------------------------------------------------



 

APPENDIX FOR FRANCE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Language Consent.  By accepting the Award, the Holder confirms that he or she
has read and understood the documents relating to the Stock Option (the Grant
Notice, the Plan, and the Award Terms, including this Appendix) which were
provided in the English language.  The Holder accepts the terms of these
documents accordingly.

 

Consentement relatif à la langue utilisée: En acceptant l’Attribution, le
Titulaire confirme qu’il ou qu’elle a lu et compris les documents afférents à
l’Option (la Notification d’Attribution, le Plan et les Termes de l’Attribution,
ainsi que la présente Annexe) qui sont produits en langue anglaise. Le Titulaire
accepte les termes de ces documents en connaissance de cause.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  If the Holder retains Shares
acquired under the Plan outside of France or maintains a foreign bank account,
the Holder is required to report such to the French tax authorities when filing
his or her annual tax return.  Further, French residents with foreign account
balances exceeding €1,000,000 may have additional monthly reporting obligations.

 

B-17

--------------------------------------------------------------------------------

 

APPENDIX FOR GERMANY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  No report is required for
payments less than €12,500.  In case of payments in connection with securities
(including proceeds realized upon the sale of Shares), the report must be made
by the 5th day of the month following the month in which the payment was
received.  Effective from September 2013, the report must be filed
electronically.  The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.  The Holder is responsible for satisfying the reporting
obligation.

 

B-18

--------------------------------------------------------------------------------



 

APPENDIX FOR HONG KONG

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Sale of Shares.  In the event the Stock Option vests and is exercised within six
months of the Date of Grant, the Holder agrees that he or she will not offer to
the public, or otherwise dispose of, the Shares acquired prior to the six-month
anniversary of the Date of Grant.  Any Shares acquired under the Plan are
accepted as a personal investment.

 

NOTIFICATIONS

 

Securities Warning:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong.  The Holder is advised to exercise caution in
relation to the offer.  If the Holder is in any doubt about any of the meaning
or intent of anything contained in the Award Terms, the Plan or any other
incidental communication materials distributed in connection with the Stock
Option, the Holder is advised to obtain independent professional advice.  The
Stock Option and any Shares issued pursuant to the Stock Option do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company Group.  The Award Terms, including this
Appendix, the Plan, the Grant Notice and other incidental communication
materials (i) have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and (ii) any related
documentation are intended only for the personal use of the Holder and may not
be distributed to any other person.

 

B-19

--------------------------------------------------------------------------------



 

APPENDIX FOR IRELAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements the “Nature of Grant” Section of
the Appendix:

 

In accepting the grant of the Stock Option, the Holder acknowledges that he or
she understands and agrees that the benefits received under the Plan will not be
taken into account for any redundancy or unfair dismissal claim.

 

NOTIFICATIONS

 

Director Notification Requirements.  If the Holder is a director, shadow
director or secretary of an Irish Subsidiary and the Holder’s aggregate
shareholding interest equals or exceeds 1% of the voting rights of the Company,
the Holder must notify the Irish Subsidiary in writing within a certain time
period of (i) receiving or disposing of an interest in the Company (e.g., Stock
Options, Shares), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time.  This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests will be
attributed to the director, shadow director or secretary, as the case may be). 
The Holder may contact Stock Plan Administration to obtain a sample form that
can be used to satisfy this notification requirement.

 

B-20

--------------------------------------------------------------------------------



 

APPENDIX FOR ITALY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Cashless Exercise Restriction.  Notwithstanding any provision of the Award Terms
to the contrary, due to regulatory requirements in Italy, the Holder will be
required to pay the Exercise Price by a full cashless method of exercise,
whereby upon exercise of the Stock Option, the Holder immediately sells all of
the Shares being purchased upon such exercise through a brokerage firm
acceptable to the Company and the proceeds of such sale, less an amount in cash
equal to the Exercise Price for the Shares being so purchased, any Withholding
Taxes and any brokers’ fees or commissions, are remitted to the Holder.  The
Company reserves the right to provide the Holder with additional methods of
exercise depending on local developments.

 

Plan Document Acknowledgment.  In accepting the grant of the Stock Option, the
Holder acknowledges that he or she has received a copy of the Plan and the Award
Terms (including this Appendix) and has reviewed the Plan and the Award Terms
(including this Appendix) in their entirety and fully understand and accept all
provisions of the Plan and the Award Terms (including this Appendix).

 

The Holder further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Terms: Section 4
regarding “Termination of Employment;” Section 5 regarding “Tax Withholding;”
Section 18 regarding the “Governing Law and Venue;” the “Nature of Grant”
Section of the Appendix; the “Data Privacy Information and Consent for Holders
in the European Union/European Economic Area” Section of the Appendix; and the
“Language” Section of the Appendix.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  The Holder is required to report
investments held abroad or foreign financial assets (e.g., cash, Shares and
Stock Options) that may generate income taxable in Italy on an annual tax return
(UNICO Form, RW Schedule) or on a special form if no tax return is due,
irrespective of their value.  The same reporting duties apply to Italian
residents who, even if they do not directly hold investments abroad or foreign
financial assets (e.g., cash, Shares, Stock Options), are beneficial owners of
the investment pursuant to Italian money laundering provisions.  The Holder
should consult his or her personal tax advisor for details regarding this
requirement.

 

Foreign Financial Assets Tax Notification.  The fair market value of any Common
Shares held outside of Italy is subject to an annual foreign assets tax.  The
fair market value for this purpose is the value of the Common Shares on the
Nasdaq Stock Market, Inc. on December 31 of the year or, for shares disposed of
during the course of the year, on the last day the Holder held the Common Shares
(in such case, or when the Common Shares are acquired during the course of

 

B-21

--------------------------------------------------------------------------------



 

the year, the tax is levied in proportion to the actual days of holding over the
calendar year).  The Holder should consult with his or her personal tax advisor
about the foreign financial assets tax.

 

B-22

--------------------------------------------------------------------------------



 

APPENDIX FOR JAPAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder is a Japanese resident and
acquires Shares valued at more than ¥100,000,000 in a single transaction, the
Holder must file a Securities Acquisition Report with the Ministry of Finance
through the Bank of Japan within 20 days of the purchase of such Shares.

 

In addition, if the Holder is a Japanese resident and pays more than ¥30,000,000
in a single transaction for the purchase of Shares upon the exercise of the
Stock Option, the Holder must file a Payment Report with the Ministry of Finance
through the Bank of Japan by the 20th day of the month following the month in
which the payment was made.  The precise reporting requirements vary depending
on whether or not the relevant payment is made through a bank in Japan.

 

A Payment Report is required independently from a Securities Acquisition
Report.  Therefore, if the total amount that the Holder pays upon a one-time
transaction for exercising the Stock Option and purchasing Shares exceeds
¥100,000,000, then the Holder must file both a Payment Report and a Securities
Acquisition Report.

 

Foreign Asset/Account Reporting Notification.  The Holder will be required to
report details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000.  Such report will be
due by March 15th of the following year.  The Holder should consult with his or
her personal tax advisor as to whether the reporting obligation applies to the
Holder and whether the Holder will be required to report details of any
outstanding Stock Options or Shares held by the Holder in the report.

 

B-23

--------------------------------------------------------------------------------



 

APPENDIX FOR KOREA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder remits funds out of Korea to pay
the Exercise Price, the remittance of funds must be confirmed by a foreign
exchange bank in Korea.  This confirmation is not necessary if the Holder pays
the Exercise Price through an arrangement with a broker approved by the Company
whereby payment of the Exercise Price is accomplished with the proceeds of the
sale of Shares, because in this case there is no remittance of funds out of
Korea.

 

Foreign Asset/Account Reporting Notification.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authority and file a report with respect to
such accounts if the value of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency).  The Holder should consult with his or
her personal tax advisor to determine how to value the Holder’s foreign accounts
for purposes of this reporting requirement and whether the Holder is required to
file a report with respect to such accounts.

 

B-24

--------------------------------------------------------------------------------



 

APPENDIX FOR MEXICO

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Acknowledgement of the Award Terms.  By accepting the Stock Option, the Holder
acknowledges that he or she has received a copy of the Plan and the Award Terms,
including this Appendix, which he or she has reviewed.  The Holder further
acknowledges that he or she accepts all the provisions of the Plan and the Award
Terms, including this Appendix.  The Holder also acknowledges that he or she has
read and specifically and expressly approves the terms and conditions set forth
in the “Nature of Grant” Section of the Appendix, which clearly provide as
follows:

 

(1)                                 The Holder’s participation in the Plan does
not constitute an acquired right;

 

(2)                                 The Plan and the Holder’s participation in
it are offered by the Company on a wholly discretionary basis;

 

(3)                                 The Holder’s participation in the Plan is
voluntary; and

 

(4)                                 The Company and any entity in the Company
Group are not responsible for any decrease in the value of any Shares acquired
upon settlement of the Stock Option.

 

Labor Law Acknowledgement and Policy Statement.  By accepting the Stock Option,
the Holder acknowledges that the Company, with registered offices at 3100 Ocean
Park Boulevard, Santa Monica, California 90405, U.S.A., is solely responsible
for the administration of the Plan.  The Holder further acknowledges that his or
her participation in the Plan, the grant of the Stock Option and any acquisition
of Shares under the Plan do not constitute an employment relationship between
the Holder and the Company because the Holder is participating in the Plan on a
wholly commercial basis and his or her sole employer is Actibliz Mexico S. de RL
de CV, Tihuatlan 41,602, San Jerónimo Aculco, Federal District, México
(“Activision-Mexico”).  Based on the foregoing, the Holder expressly
acknowledges that the Plan and the benefits that he or she may derive from
participation in the Plan do not establish any rights between the Holder and his
or her employer, Activision-Mexico, and do not form part of the employment
conditions and/or benefits provided by Activision-Mexico, and any modification
of the Plan or its termination shall not constitute a change or impairment of
the terms and conditions of the Holder’s employment.

 

B-25

--------------------------------------------------------------------------------



 

The Holder further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue the Holder’s
participation in the Plan at any time, without any liability to the Holder.

 

Finally, the Holder hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents or legal representatives, with respect
to any claim that may arise.

 

SPANISH TRANSLATION

 

Reconicimiento de los terminos del otorgamiento de acciones. Al aceptar las
Opciones Acciones, el Tenedor reconoce que ha recibido una copia del Plan y de
los Términos del Otorgamiento de acciones, incluyendo este anexo, los cuales ha
revisado. El Tenedor también reconoce que acepta los términos del Plan y del
Otorgamiento de Acciones, incluyendo este anexo. Así mismo el Tenedor reconoce
que ha leído y expresamente aprueba los términos y condiciones establecidas en
la cláusula 1 de los Términos Generales para Tenedores fuera de los Estados
Unidos, las cuales claramente establecen lo siguiente:

 

(1) La participación del Tenedor en el Plan no constituye un derecho adquirido

 

(2) El plan y la participación del Tenedor en dicho Plan son ofrecidos por la
Empresa en forma totalmente discrecional.

 

(3) La participación del Tenedor en el Plan es voluntaria; y

 

(4) La Empresa y cualquier empresa del Grupo de Empresas no son responsables por
la reducción en el valor de las acciones comunes que sean adquiridas en virtud
de las Opciones Accionarias.

 

Política de Ley Laboral y Reconocimiento. Al aceptar las Opciones Accionarias,
el Tenedor expresamente reconoce que la Empresa, con domicilio ubicado en 310
Ocean Park Boulevard, Santa Mónica, California, 90405 U.S.A., es el único
responsable para la administración de Plan y que su participación en los Plan y
adquisición de acciones no constituye una relación de trabajo entre la Empresa y
el Tenedor, toda vez que su participación en el Plan es totalmente en base a una
relación comercial entre mi único patrón Actibliz Mexico S. de RL de CV,
Tihuatlan 41,602, San Jerónimo Aculco, Federal District, México (“Activision
Mexico”)  Derivado de lo anterior, el Tenedor expresamente reconoce que el Plan
y beneficios que pudieran derivar de su participación en el Plan no establecen
derechos entre mi único patrón Activision Mexico y el suscrito, no forman parte
de mis condiciones y/o prestaciones de trabajo otorgadas por Ativision Mexico y
cualquier modificación del Plan o su terminación no constituye un cambio o
detrimento en los términos y condiciones de mi relación de trabajo.

 

B-26

--------------------------------------------------------------------------------



 

Asimismo, el Tenedor entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Empresa, por lo tanto la Empresa se
reserva el derecho absoluto de modificar y/o discontinuar la participación de
usted en cualquier momento y sin responsabilidad alguna frente al Tenedor.

 

Finalmente, en este acto el Tenedor declara que no se reserva acción o derecho
alguno para presentar cualquier reclamación en contra de la Empresa por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del Plan y, por lo tanto, usted otorga el más amplio
y total finiquito a la Empresa, sus afiliadas, sucursales, oficinas de
representación, accionistas, funcionarios, agentes o representantes en relación
con cualquier reclamación que pudiera surgir.

 

B-27

--------------------------------------------------------------------------------

 

APPENDIX FOR THE NETHERLANDS

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements the “Nature of Grant” Section of
the Appendix:

 

In accepting the grant of the Stock Option, the Holder acknowledges that the
Stock Option granted under the Plan is intended as an incentive for the Holder
to remain employed with the Employer and is not intended as remuneration for
labor performed.

 

B-28

--------------------------------------------------------------------------------



 

APPENDIX FOR NORWAY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

There are no country-specific provisions.

 

B-29

--------------------------------------------------------------------------------



 

APPENDIX FOR POLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Polish residents holding foreign securities
(including Shares acquired under the Plan) and maintaining accounts abroad must
report information to the National Bank of Poland on transactions and balances
of the securities and cash deposited in such accounts if the value of such
transactions or balances exceeds PLN 7,000,000.  If required, the reports must
be filed on a quarterly basis on special forms available on the website of the
National Bank of Poland.  In addition, if the Holder transfers funds into Poland
in excess of a certain threshold (currently €15,000, unless the transfer of
funds is considered to be connected with the business activity of an
entrepreneur, in which case a lower threshold may apply) in connection with the
sale of Shares under the Plan, the funds must be transferred via a bank account
held at a bank in Poland.  The Holder is required to retain the documents
connected with a foreign exchange transaction for a period of five (5) years, as
measured from the end of the year in which such transaction occurred.

 

B-30

--------------------------------------------------------------------------------



 

APPENDIX FOR ROMANIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder deposits the proceeds from the
sale of Shares issued to him or her at exercise of the Stock Option or any cash
dividends or dividend equivalent payments in a bank account in Romania, the
Holder may be required to provide the Romanian bank with appropriate
documentation explaining the source of the funds.

 

The Holder should consult his or her personal advisor to determine whether the
Holder will be required to submit such documentation to the Romanian bank.

 

B-31

--------------------------------------------------------------------------------



 

APPENDIX FOR SINGAPORE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The grant of the Stock Option is being made
pursuant to the “Qualifying Person exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore.  The Holder should note that the Stock Option is subject
to section 257 of the SFA and the Holder should not make (i) any subsequent sale
of Shares in Singapore or (ii) any offer of such subsequent sale of Shares
subject to the Stock Option in Singapore, unless such sale or offer in is made
(a) after six months of the Date of Grant, or (b) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.

 

Chief Executive Officer and Director Notification Requirements.  If the Holder
is a chief executive officer, director of a Singapore Subsidiary of the Company,
the Holder must notify the Singapore Subsidiary in writing within two business
days of: (i) receiving or disposing of an interest (e.g., Stock Options, Shares)
in the Company (ii) any change in a previously disclosed interest (e.g.,
exercise of Stock Options, Shares, etc.) or (iii) becoming a director if such an
interest exists at the time.  This notification requirement also applies to an
associate director and to a shadow director (i.e., an individual who is not on
the board of directors but who has sufficient control so that the board of
directors acts in accordance with the “directions and instructions” of the
individual) of a Singapore Subsidiary or affiliate of the Company.  The Holder
may contact Stock Plan Administration to obtain a sample form that can be used
to satisfy this notification requirement.

 

B-32

--------------------------------------------------------------------------------



 

APPENDIX FOR SPAIN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant. This provision supplements the “Nature of Grant” Section of the
Appendix:

 

In accepting the Stock Option, the Holder consents to participate in the Plan
and acknowledges having received and read a copy of the Plan.

 

The Holder understands that the Company has unilaterally, gratuitously and
discretionally decided to grant an Option under the Plan to individuals who may
be employees of the Company or any other entity in the Company Group throughout
the world.  The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not bind the Company or any
other entity in the Company Group.  Consequently, the Holder understands that
the Stock Option is granted on the assumption and condition that such Option and
any Shares acquired upon exercise of the Stock Option shall not become a part of
any employment contract (either with the Company or any other entity in the
Company Group) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Holder understands that the Stock Option would not granted but for
the assumptions and conditions referred to above; thus, the Holder acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of the
Stock Option shall be null and void.

 

Further, the vesting of the Stock Options is expressly conditioned on the
Holder’s active employment, such that if the Holder’s employment or service
terminates for any reason whatsoever, the Stock Options cease vesting
immediately effective on the date of termination of employment.  This will be
the case, for example, even if the Holder (1) is considered to be unfairly
dismissed without good cause (i.e., subject to a “despido improcedente”); (2) is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) terminates service due to a change of work location, duties or
any other employment or contractual condition; (4) terminates service due to the
Company’s or any entity in the Company Group’s unilateral breach of contract; or
(5) is terminated from employment for any other reason whatsoever. 
Consequently, upon the Holder’s termination of employment for any of the above
reasons, the Holder may automatically lose any rights to Stock Options that were
unvested on the date of termination.

 

B-33

--------------------------------------------------------------------------------



 

NOTIFICATIONS

 

Exchange Control Notification.  The acquisition, ownership and sale of Shares
under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness.  Generally, the declaration must be made each January for
Shares owned as of December 31st of the prior year, by means of a D-6 form;
however, if the value of the Shares acquired or sold exceeds €1,502,530 (or if
the Holder holds 10% or more of the share capital of the Company or such other
amount that would entitle the Holder to join the Company’s board of directors),
the declaration must be filed also within one month of the acquisition or sale,
as applicable.

 

The Holder is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), and foreign
instruments (including any Shares acquired under the Plan) and any transactions
with non-Spanish residents (including any payments of Shares made to the Holder
by the Company) depending on the amount of the transactions during the relevant
year or the balances in such accounts as of December 31 of the relevant year. 
Generally, the report is required on an annual basis (by January 20 of each
year).  The Holder should consult with his or her personal advisor to ensure
that the Holder are properly complying with his or her reporting obligations.

 

Foreign Asset/Account Reporting Notification.  If the Holder holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Holder is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000.  If reporting is required, the
reporting must be completed by the following March 31.  The Holder should
consult his or her personal tax advisor for details regarding this requirement.

 

Securities Law Notification.  The Stock Options described in this document do
not qualify as securities under Spanish regulations.  No “offer of securities to
the public,” within the meaning of Spanish law, has taken place or will take
place in the Spanish territory.  The Plan, the Award Terms (including this
Appendix), and any other documents evidencing the award of Stock Options have
not been, nor will they be, registered with the Comisión Nacional del Mercado de
Valores (Spanish Securities Exchange Commission), and none of those documents
constitutes a public offering prospectus.

 

B-34

--------------------------------------------------------------------------------

 

APPENDIX FOR SWEDEN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

There are no country-specific provisions.

 

B-35

--------------------------------------------------------------------------------



 

APPENDIX FOR SWITZERLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of participation in the Plan is not
intended to be publicly offered in or from Switzerland.  Because the offer of
participation in the Plan is considered a private offering, it is not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Stock Option constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Stock Option may be publicly
distributed nor otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Stock
Option has been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Supervisory Authority
(FINMA)).

 

B-36

--------------------------------------------------------------------------------



 

APPENDIX FOR TAIWAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Data Privacy Acknowledgement.  The Holder hereby acknowledges that he or she has
read and understands the terms regarding collection, processing and transfer of
Data contained in the Data Privacy Information and Consent for Holders outside
the European Union/European Economic Area Section of the Appendix and, by
participating in the Plan, the Holder agrees to such terms.  In this regard,
upon request of the Company or the Employer, the Holder agrees to provide an
executed data privacy consent form to the Employer or the Company (or any other
agreements or consents that may be required by the Employer or the Company) that
the Company and/or the Employer may deem necessary to obtain under the data
privacy laws in the Holder’s country, either now or in the future.  The Holder
understands that he or she will not be able to participate in the Plan if he or
she fails to execute any such consent or agreement.

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of participation in the Plan is
available only for employees of the Company Group.  The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.

 

Exchange Control Notification.  The Holder may acquire and remit foreign
currency (including proceeds from the sale of Shares or the receipt of any
dividends paid on such Shares) into and out of Taiwan up to US$5,000,000 per
year.  If the transaction amount is TWD$500,000 or more in a single transaction,
the Holder must submit a Foreign Exchange Transaction Form and provide
supporting documentation to the satisfaction of the bank involved in the
transaction.  The Holder should consult his or her personal advisor to ensure
compliance with any applicable exchange control laws in Taiwan.

 

B-37

--------------------------------------------------------------------------------



 

APPENDIX FOR THE UNITED KINGDOM

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Tax Withholding and Payment.  This section supplements Section 5 of the Award
Terms:

 

Without limitation to Section 5 of the Award Terms, the Holder agrees that the
Holder is liable for all Withholding Taxes and hereby covenants to pay all such
Withholding Taxes, as and when requested by the Company or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority).  The Holder also agrees to indemnify, and keep
indemnified, the Company and the Employer against any Withholding Taxes that
they are required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on the Holder’s behalf.

 

B-38

--------------------------------------------------------------------------------



 

APPENDIX FOR THE UNITED STATES OF AMERICA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

1.                                      Definitions.

 

(a)                                 For U.S. Holders only, the following terms
shall have the meanings set forth below:

 

“Employment Violation” means any material breach by the Holder of his or her
employment agreement with any entity in the Company Group for so long as the
terms of such employment agreement shall apply to the Holder (with any breach of
the post-termination obligations contained therein deemed to be material for
purposes of this definition).

 

“Look-back Period” means, with respect to any Employment Violation by the
Holder, the period beginning on the date which is 12 months prior to the date of
such Employment Violation by the Holder and ending on the date of computation of
the Recapture Amount with respect to such Employment Violation.

 

“Recapture Amount” means, with respect to any Employment Violation by the
Holder, the gross gain realized or unrealized by the Holder upon all exercises
of the Stock Option during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)                                     if the Holder has exercised any portion
of the Stock Option during such Look-back Period and sold any of the Shares
acquired on exercise thereafter, an amount equal to (A) the sum of the sales
price for all such Shares sold minus (B) the aggregate Exercise Price for such
Shares; plus

 

(ii)                                  if the Holder has exercised any portion of
the Stock Option during such Look-back Period and not sold all of the Shares
acquired on exercise thereafter, an amount equal to the product of (A) the
greatest of the following, minus the Exercise Price: (1) the Market Value per
Share of Common Shares on the date of exercise, (2) the arithmetic average of
the per share closing sales prices of Common Shares as reported on Nasdaq for
the 30 trading day period ending on the trading day immediately preceding the
date of the Company’s written notice of its exercise of its rights under
Section 3 hereof, or (3) the arithmetic average of the per share closing sales
prices of Common Shares as reported on Nasdaq for the 30 trading day period
ending on the trading day immediately preceding the date of computation times
(B) the number of Shares as to which the Stock Option was exercised and which
were not sold.

 

2.                                      Conflict with Employment Agreement or
Plan.  In the event of any conflict between the terms of any employment
agreement, service contract or offer letter between the Holder and any entity in
the Company Group in effect at the time and the terms of the Grant

 

--------------------------------------------------------------------------------



 

Notice or these Award Terms, the terms of the Grant Notice or these Award Terms,
as the case may be, shall control.  In the event of any conflict between the
terms of any employment agreement, service contract or offer letter between the
Holder and any entity in the Company Group in effect at the time and the terms
of the Plan, the terms of the Plan shall control.

 

3.                                      Employment Violation.  The terms of this
Section 3 shall apply to the Stock Option if the Holder is or becomes subject to
an employment agreement with any entity in the Company Group.  In the event of
an Employment Violation, the Company shall have the right to require (a) the
termination and cancellation of the Stock Option, whether vested or unvested,
and (b) payment by the Holder to the Company of the Recapture Amount with
respect to such Employment Violation; provided, however, that, in lieu of
payment by the Holder to the Company of the Recapture Amount, the Holder, in his
or her discretion, may tender to the Company the Shares acquired upon exercise
of the Stock Option during the Look-back Period with respect to such Employment
Violation (without any consideration from the Company in exchange therefor). 
Any such termination of the Stock Option and payment of the Recapture Amount, as
the case may be, shall be in addition to, and not in lieu of, any other right or
remedy available to the Company arising out of or in connection with such
Employment Violation, including, without limitation, the right to terminate the
Holder’s employment if not already terminated and to seek injunctive relief and
additional monetary damages.

 

C-2

--------------------------------------------------------------------------------

 
